Confidential treatment requested under 17 C.F.R. §§ 200.80(b)(4) and 230.406.
The confidential portions of this exhibit have been omitted and are marked
accordingly. The confidential portions have been filed separately with the
Securities and Exchange Commission pursuant to a Confidential Treatment Request.

--------------------------------------------------------------------------------

Exhibit 10.2
 
AMENDED AND RESTATED LICENSE AGREEMENT


    This Amended and Restated License Agreement (“Agreement”) is effective as of
May 27, 2009 (“Effective Date”), and is amended and restated as of the 3rd day
of July, 2012 (the “Restatement Date”) between Echo Therapeutics, Inc., a
corporation existing under the laws of the State of Delaware, having its
principal place of business at 8 Penn Center, 1628 JFK Blvd, Suite 300,
Philadelphia, Pennsylvania 19103 (“Licensor”), and Ferndale Pharma Group, Inc.,
a corporation existing under the laws of the State of Michigan, having its
principal place of business at 780 West Eight Mile Road, Ferndale, Michigan
48220 (“Licensee”).


RECITALS


       A.           Licensor is engaged in the business of research,
development, production and commercialization of transdermal medical devices and
pharmaceuticals, with emphasis on (i) transdermal continuous glucose monitoring
(tCGM) systems for use in clinical settings and by people with diabetes and (ii)
transdermal drug delivery technologies;


B.           Licensor has developed and is commercializing the Prelude
Technology (as defined below);


C.           Licensor has developed Know-How (as defined below) relating to the
Prelude Technology; and
 
        D.           Subject to the terms and conditions of this Agreement,
Licensee desires to obtain from Licensor an exclusive license under the Patents
(as defined below) and the Know-How in order to develop, have developed,
assemble, use, market, have marketed, sell and have sold, and export the
Products (as defined below) within the scope of the Field (as defined below) and
in the Territory (as defined below);


NOW, THEREFORE, in consideration of the mutual promises herein contained, it is
agreed as follows:


1.
Definitions.



“50% Royalty” has the meaning given in Section 6.2.


“510(k) Clearance” means approval, authorization or 510(k) medical device
clearance from the United States FDA for the Device or the Products.


“Affiliate” means any company, corporation, firm, partnership or other entity
that controls, is controlled by or is under common control with the party in
question.  As used in this definition, the term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a party, whether through ownership of voting
securities, by contract, or otherwise.


“Available Product Opportunity” means a combination of lidocaine and Azone TS™.


“Clearance” means any approvals (including pricing and reimbursement approvals),
licenses, registrations or authorizations of any federal, state or local
regulatory agency, department, bureau or other governmental entity, necessary
for the marketing and commercial sale of the Device or Products in the Field in
the Territory.


“Commercially Reasonable Efforts” means, with respect to the efforts to be
expended by a party to achieve any objective, the reasonable, diligent efforts
to accomplish such objective as a similarly situated party in the medical device
industry would normally use to accomplish a similar objective under similar
circumstances, with a product at a similar stage in its development or product
life and of similar market potential.


“Commercial Sale” means a commercial sale of the Products to a non-Affiliate
third-party within the scope of the Field in the Territory.


 
-1-

--------------------------------------------------------------------------------

 
 
“Confidential Information” means, with respect to a party, all information of
any kind whatsoever, and all tangible and intangible embodiments thereof of any
kind whatsoever, which is disclosed by such party to the other party and is
marked, identified or otherwise indicated to be confidential at the time of
disclosure to the other party.  Notwithstanding the foregoing, Confidential
Information of a party shall not include information which the other party can
establish by written documentation (a) to have been publicly known prior to
disclosure of such information by the disclosing party to the other party,
(b) to have become publicly known, without fault on the part of the other party,
subsequent to disclosure of such information by the disclosing party to the
other party, (c) to have been received by the other party at any time from a
source, other than the disclosing party, rightfully having possession of and the
right to disclose such information, (d) to have been otherwise known by the
other party prior to disclosure of such information by the disclosing party to
the other party, or (e) to have been independently developed by employees or
agents of the other party without access to or use of such information disclosed
by the disclosing party to the other party.


“Contract Year” has the meaning given in Section 6.2.


“Defense Action” means a lawsuit or claim that arises out of Licensee’s practice
of the composition or method of preparing the composition as set forth in one or
more of the claims of the Patents.


“Device” means the mechanical skin ablation device developed using the Prelude
Technology meeting the description and specifications provided in Schedule B,
including the embedded software and charging stand described in Schedule B.  For
clarity, “Device” does not include Licensor’s transdermal continuous glucose
monitoring (tCGM) system, currently known as the Symphony® tCGM System, or any
components thereof.


“European Community” means all of the countries in Europe listed in Schedule E.


“FDA” means the United States Food and Drug Administration.


 
“Field” means the temporary disruption of the outer layer of the skin prior to
the application of topical anesthetic or analgesic cream, for local dermal
anesthesia or analgesia prior to a needle insertion or IV procedure.



 
“Final Patent Refusal” means a final, non-appealable denial or refusal (not
subject to re-examination) to issue a patent in a certain country by that
country’s patent reviewing body.



“Improvements” means any replacements, improvements or modifications to the
Device or Product Components in each case in the Field.


“Know-How” means trade secret and other know-how rights in all information and
data that is not generally known (including, but not limited to, information and
data regarding formulae, procedures, protocols, techniques and results of
experimentation and testing), which is necessary or useful to use, develop,
sell, or seek Clearance for the Products for use in the Field.


“Joint Inventions” means inventions, discoveries, know-how, trade secrets, and
other information, that are made jointly by the parties in the course of the
performance of this Agreement.


“Joint Patents” means any and all patents claiming Joint Inventions.


“Net Sales” means the gross amounts or cash equivalents actually received by
Licensee or its Affiliates, subsidiaries, Sublicensees or assigns for the
Products (including where such is received for the Device or Product Components
individually) during the term of this Agreement less amounts directly
attributable to: (i) rebates actually paid or taken (including government
rebates such as Medicaid chargebacks or rebates), administrative fees in lieu of
rebates paid to managed care and similar institutions, chargebacks and
retroactive price adjustments for the Products; (ii) refunds, credits or
allowances actually granted upon claims, rejections or returns of such sales of
the Products, including recalls, regardless of the party requesting the claim,
rejection, or return; (iii) separately itemized freight, postage, packaging,
shipping, and insurance charges actually incurred by Licensee for delivery of
the Products; (iv) taxes (but not income taxes on sales), duties, or other
governmental charges levied on or measured by the invoiced amount for the
Products, and actually paid by Licensee; and (v) normal and customary trade,
quantity and cash discounts and allowances actually allowed for the Products.


 
-2-

--------------------------------------------------------------------------------

 


“Option” has the meaning given in Section 2.4.


“Option Period” has the meaning given in Section 2.4.


“Patents” means the patents and patent applications identified on attached
Schedule A, including (i) all patent applications which are renewals, divisions,
continuations, continuations-in-part, substitutions, or additions of the patents
listed on Schedule A, (ii) all foreign counterparts of the patents listed on
Schedule A, and (iii) all patents, including reissues, re-examinations and
extensions which may issue on any of the preceding.


 
“Prelude Technology” means Licensor’s proprietary technology known as the
Prelude® SkinPrep System that is intended to temporarily disrupt the outer layer
of the skin for the purpose of administering, among other things, a topical
anesthetic or analgesic and accelerating the time to onset for topical
anesthetic or analgesic drugs including, but not limited to, lidocaine.



 
“Product Components” means, collectively, an abrasive tip, a reference electrode
ring, Benzalkonium Chloride for skin preparation, and topical 4% lidocaine
cream.



 
“Products” means the Device and the Product Components assembled in a kit.



 
“Recipient” means the party receiving Confidential Information.



“Sublicense Consideration” means payments made by a Sublicensee, such as
up-front license fees, maintenance fees, milestone fees, and minimum unearned
royalties; but excluding all earned running royalties (since earned running
royalties on Licensee’s Net Sales are payable to Licensor pursuant to Section
6.2).


“Sublicensee” means any party, other than an Affiliate, that obtains a right to
develop, have developed, assemble, use, market, have marketed, sell, have sold,
distribute, and export the Products pursuant to Section 2.3 by entering into an
agreement or arrangement with Licensee.  “Sublicense” shall be construed
accordingly.


 
“Sublicensee Breach” means a breach by a Sublicensee of the payment obligations
affecting Licensor or any other material terms and conditions of a sublicense
that would constitute a breach of the terms and conditions of this Agreement if
such acts were performed by Licensee.



 
“Territory” means the United States and its territories and possessions, Canada,
Mexico, Australia, New Zealand, Switzerland, the countries of the European
Community and the countries of South America.



“Total Claim Amount” means all amounts expended by Licensor and/or Licensee in
connection with any third party claim of infringement or misappropriation in a
Defense Action, including, but not limited to, attorney fees and legal costs,
and/or a royalty or other amount that must be paid to a third party as a result
of a final claim or judgment or settlement.


 
“Trademarks” means the trademarks set forth on the attached Schedule C.



2.           Grant of License; Sublicenses; Licensee’s Right of First Refusal;
Improvements; Licensor’s Supply and Sale of Certain Goods to Licensee.
 
       2.1           Subject to the terms and conditions of this Agreement,
Licensor grants to Licensee the exclusive right and license under the Patents,
and the Know-How to develop, have developed, assemble, use, market, have
marketed, sell and have sold, and export the Products, within the scope of the
Field in the Territory.

 
-3-

--------------------------------------------------------------------------------

 

       2.2           Licensee may use the Trademarks solely as necessary to use,
offer for sale, sell, lease and/or export the Products in accordance with the
terms and conditions of this Agreement.  Licensee acknowledges that all use of
the Trademarks pursuant to this Agreement must be in accordance with Licensor’s
policies and must meet Licensor’s quality standards.  Licensee understands and
agrees that its use of the Trademarks does not create any right, title or
interest in or to the use of the Trademarks and that all such use and goodwill
associated with the Trademarks will inure to the benefit of Licensor.  Except as
expressly permitted by Licensor in writing, Licensee shall not adopt nor attempt
to register any trademark, trade name or service mark which is confusingly
similar to the Trademarks.  In addition to the Trademarks, Licensee, in
Licensee’s sole discretion, may use other trademarks to use, offer for sale,
sell, lease and/or export the Products in accordance with the terms and
conditions of this Agreement.  Licensee shall be responsible for developing and
registering trademarks for the Products, and shall own all such
trademarks.  Licensee shall not be obligated to use the Trademarks, but may do
so in its sole discretion and otherwise in accordance with the terms and
conditions of this Agreement.
 
       2.3           Licensee shall have the unconditional right to grant a
Sublicense subject to the following conditions:
 
             2.3.1 In each such Sublicense, the Sublicensee will be permitted to
grant further Sublicenses, and so forth for further sub-tier sublicenses, but
only on the condition that any such Sublicense will be subject to the terms and
conditions of the license granted to Licensee under this Agreement, including
payments to Licensor of royalties and other fees set forth in Section 6 based
upon consideration paid by any further Sublicensee for any such further
Sublicense.
 
             2.3.2 Licensee will forward to Licensor, within thirty (30) days
following its execution, a fully executed, complete and accurate copy of each
Sublicense granted under this Agreement.  Licensor’s receipt of such Sublicense
will not constitute a waiver of any of Licensor’s rights or Licensee’s
obligations under this Agreement.  Each such Sublicense shall be treated as the
Confidential Information of Licensee.
 
             2.3.3 Each Sublicense will contain a right of termination by
Licensee in the event of a Sublicensee Breach.  In the event of a Sublicensee
Breach, and if after a reasonable opportunity to cure as provided in any such
Sublicensee’s Sublicense, such Sublicensee fails to cure such Sublicensee
Breach, then Licensee will terminate the Sublicense unless Licensor agrees in
writing that such Sublicense need not be terminated.  Such Sublicensee Breach
and termination of a Sublicensee’s Sublicense will not affect the term of
Licensee’s license hereunder or the Sublicense of any non-breaching Sublicensee.
 
             2.3.4 Upon termination of this Agreement for any reason, all
Sublicenses will be assigned to Licensor, and Licensor will have no greater
duties or lesser rights under such Sublicenses than Licensor has under the
Agreement.
 
                Licensee shall have the sole discretion to determine the
financial and other terms on which any Sublicenses shall be granted under this
Agreement; however, no such Sublicense shall alter any obligation owed by
Licensee to Licensor under this Agreement.
 
       2.4           For a period of twelve (12) months from the Restatement
Date (the “Option Period”), Licensor grants to Licensee the right of first
negotiation (“Option”) to obtain an exclusive license to develop, have
developed, assemble, use, market, have marketed, sell and have sold, and import
and export all products that fall within the definition of Available Product
Opportunity. Whether to exercise such Option is solely at the discretion of
Licensee, but if Licensee does exercise the Option, Licensee must exercise the
Option within the Option Period by written notice of exercise and payment of a
[**] Option fee. Upon exercise of the Option, the parties will exclusively
negotiate the terms of the exclusive license for a period of ninety (90) days.
If the parties fail to enter into the exclusive license within such ninety (90)
day period, Licensee will have no further rights to the Available Product
Opportunity and Licensor will have the right to license it to any other third
party. The Option fee shall be paid at the time of Licensee’s exercise of the
Option and shall be fully creditable against any subsequent license fee due for
such technology under the terms of the agreed to license.



--------------------------------------------------------------------------------

** Echo Therapeutics, Inc. has requested confidential treatment of this
competitive and financial information, the disclosure of which could result in
competitive harm.

 
-4-

--------------------------------------------------------------------------------

 

       2.5           Any Improvements made by or for Licensor during the term of
this Agreement shall be deemed included within the scope of the licensed rights
(i.e. for the Field in the Territory) under this Agreement without any
additional consideration on the part of Licensee.
 
       2.6           Promptly following the Effective Date, Licensor shall
disclose to Licensee all Know-How and assist Licensee in the use of all such
Know-How to enable Licensee to perform its obligations under this Agreement.  In
addition, Licensor shall make available to Licensee during the term of this
Agreement, at Licensor’s expense, upon reasonable notice and during normal
business hours, the reasonable assistance of Licensor’s employees who are
knowledgeable about the Know-How in order to facilitate Licensee’s efforts to
develop and commercialize the Products in accordance with the terms and
conditions of this Agreement.
 
       2.7           In consideration for the sums paid pursuant to this
Agreement, Licensor shall not, during the term of this Agreement, conduct, fund,
license or participate in the development, distribution or commercialization in
any country in the Territory, of any product that competes with the Products
within the scope of the Field in the Territory.  Notwithstanding the foregoing,
the restrictions in this Section 2.7 shall not apply to any product relating to
Licensor’s Symphony or AzoneTS-based technologies, as identified on attached
Schedule D (“Retained Technologies”).
 
       2.8           Licensee shall notify Licensor of the occurrence of the
first Commercial Sale of the Products in a country no later than ten (10) days
after such sale.
 
       2.9           Exclusively for the purposes of this Agreement, Licensor
shall supply all of Licensee’s requirements of the Devices, the abrasive tips
and the reference electrode rings pursuant to the terms and conditions of a
Supply Agreement to be negotiated in good faith and executed by the parties
subsequent to the Effective Date of this Agreement.  Licensee, at Licensee’s
cost and expense, shall supply and/or have supplied the Benzalkonium Chloride
for skin preparation and the topical 4% lidocaine cream.
 
3.           Representations and Warranties.


Licensor represents and warrants to Licensee that as of the Effective Date:
 
       3.1           Licensor is the exclusive owner or licensee of all rights
to the Patents, the Trademarks and the Know-How, has the right to grant this
exclusive license to Licensee, and has not granted to any other person, firm or
corporation any right, license, shop right, or privilege to the Patents, the
Trademarks or the Know-How within the scope of the Field in the Territory.
 
       3.2           Other than the Patents, Licensor has not (i) filed, or
caused to be filed, any pending patent applications based on or claiming the
Prelude Technology for use in the Field, or (ii) obtained in its name or caused
to be obtained in the name of others any letters patent based on or claiming the
Prelude Technology for use in the Field.
 
       3.3           By execution of this Agreement, Licensor does not violate
any other agreements, rights or obligations existing between Licensor and any
other person, firm, corporation or other entity.
 
       3.4           To Licensor’s knowledge, there are no existing or
threatened actions, suits or claims pending against Licensor with respect to
Licensor’s right to enter into and perform its obligations under this Agreement.
 
       3.5           Licensor is not aware of any third party intellectual
property rights that are infringed by the Patents, the Trademarks or by the
Prelude Technology.
 
       3.6           Licensor has disclosed to Licensee all the information in
Licensor’s possession or control concerning side effects, injury, toxicity or
sensitivity reaction and incidents associated with the use of the Prelude
Technology in the Field, whether or not obtained from any clinical or
non-clinical studies.
 
       3.7           This Agreement is a legal and valid obligation binding upon
Licensor and enforceable in accordance with its terms.

 
-5-

--------------------------------------------------------------------------------

 

Licensee represents, warrants and covenants to Licensor that:

       3.8           Licensee shall use Commercially Reasonable Efforts to
develop or have developed and commercialize the Products in the
Territory.  Without limiting the generality of the foregoing, Licensee shall use
Commercially Reasonable Efforts to (i) obtain necessary Clearances for the
Products in the Territory, and (ii) manufacture or have manufactured, market and
sell the Products to meet market needs in the Territory.


4.           The Patents and Inventions.
 
       4.1           Subject to the terms and conditions of this Agreement, all
right, title and interest, in and to the Patents vests solely in Licensor.
Licensor shall have the right, in its discretion, to file, prosecute and
maintain all Patents in the Territory at its sole expense during the term of
this Agreement. Licensor shall pay all expenses in connection with its filing,
prosecution and maintenance of the Patents in the Territory.
 
       4.2           Subject only to the rights expressly granted to the other
party hereunder, each party retains its entire right, title and interest in and
to any inventions, discoveries, know-how, trade secrets, and other information
made or developed solely by such party and/or its consultants in the course of
the performance of this Agreement (“Sole Inventions”), and shall have the right,
but not the obligation, at its own expense, to file, prosecute and maintain any
patents claiming its Sole Inventions in all countries of the world.








       4.3           Both parties shall jointly own any and all Joint
Inventions, provided, however, that Licensor shall be granted an exclusive
fully-paid, royalty free license to any and all Joint Inventions that are based
on, related to or in any way incorporate the Patents and/or the Prelude
Technology. Licensor and Licensee shall designate one of them to be responsible
for filing, prosecuting and maintaining any and all Joint Patents. All costs and
expenses of filing, prosecuting, maintaining, defending and enforcing such Joint
Patents will be borne equally by both Licensor and Licensee. The party
designated to perform patenting activities shall seek the comments of the other
party and shall keep the other informed of the progress of such prosecution by
providing quarterly status reports and copies of all correspondence between
their patent counsel and the patent offices of the countries where such
applications were filed. Such other party shall reasonably assist the party
designated in the prosecution of Joint Patents, including, without limitation,
by executing any necessary powers of attorney. Each party shall provide the
other party with quarterly written updates on its commercialization efforts
under any Joint Patents. Each party shall notify the other party of any
infringement of a Joint Patent known to such party and, if it takes action to
enforce a Joint Patent, it shall provide the other party with quarterly updates
on the status of its enforcement efforts.
 
       4.4           Licensor shall not, during the term of this Agreement,
abandon the Patents in any country in the Territory without first consulting
with Licensee and considering in good faith Licensee’s position for such
abandonment.
 
       4.5           Licensor may conspicuously mark all Devices with the word
“Prelude®” and shall include the words “This product is patented by Echo
Therapeutics, Inc. and distributed under license by Ferndale Pharma Group, Inc.
[or the name of an Affiliate of Licensee, as directed by Licensee]”, or such
alternate wording as the parties may agree upon from time to time.

    5.           Information; Confidentiality.
 
       5.1           Licensor shall, upon request and to the best of its
ability, furnish to Licensee and/or its nominees, copies of all information and
documents in Licensor’s possession which are reasonably necessary to
commercialize the Products within the scope of the Field in the Territory.

 
-6-

--------------------------------------------------------------------------------

 

       5.2           During the term of this Agreement, and for a period of
seven (7) years following the expiration or earlier termination hereof, each
party shall maintain in confidence all Confidential Information disclosed by the
other party, and shall not use, disclose or grant the use of the Confidential
Information, except on a need-to-know basis to those Affiliates, directors,
officers, employees, consultants, clinical investigators, contractors,
Sublicensees, distributors, permitted assignees, partners, investors, or
advisors, to the extent such disclosure is reasonably necessary in connection
with such party’s activities as expressly authorized by this Agreement.  To the
extent that disclosure is authorized by this Agreement, prior to disclosure,
each party shall obtain agreement of any such person or entity to hold in
confidence and not make use of the Confidential Information for any purpose
other than those permitted by this Agreement.  Each party shall notify the other
promptly upon discovery of any unauthorized use or disclosure of the other
party’s Confidential Information.
 
       5.3           Except as otherwise provided in Section 5.2 above, neither
party shall disclose any terms or conditions of this Agreement to any third
party without the prior written consent of the other party.
 
       5.4           The confidentiality obligations contained in this Section 5
shall not apply to the extent that the Recipient is required (a) to disclose
information by law, order or regulation of a governmental agency or a court of
competent jurisdiction, provided that the Recipient shall provide written notice
thereof to the other party and sufficient opportunity to object to any such
disclosure or to request confidential treatment thereof, (b) to disclose
information for purposes of compliance with applicable rules and regulations of
the United States Securities and Exchange Commission or any exchange upon which
Licensor is listed at the time of disclosure, or (c) to disclose information to
any regulatory authority for purposes of obtaining a Clearance for the Products.
 
6.           License Fees, Sublicense Consideration, Milestone Payments and
Payment of Royalties.
 
       6.1           Licensee has paid to Licensor a license fee of Seven
Hundred Fifty Thousand Dollars ($750,000) on the Effective Date. Licensee shall
pay to Licensor (i) a milestone payment of Seven Hundred Fifty Thousand Dollars
($750,000) within ninety (90) days of Licensee’s receipt of a copy of the FDA’s
written grant of the 510(k) Clearance and (ii) the “License Fee” listed
alongside each country on Schedule E (“License Fees”) attached hereto within
ninety (90) days following the issuance of Clearance in such
country.  Additionally, Licensee shall pay to Licensor the following milestone
payments based on aggregate Net Sales of Product Components:


Aggregate Net Sales
Milestone Payment Amounts
$[**]
$[**]
$[**]
$[**]
$[**]
$[**]
$[**]
$[**]

 
** Echo Therapeutics, Inc. has requested confidential treatment of this
competitive and financial information, the disclosure of which could result in
competitive harm.

 
-7-

--------------------------------------------------------------------------------

 
 
       6.2(a)           Royalty payments due to Licensor shall be equal to:  (i)
for all Net Sales in a Contract Year up to $[**], [**] percent ([**]%) of all
Net Sales of the Product Components within the scope of the Field in the
Territory, and (ii) for all Net Sales in a Contract Year over $[**], [**]
percent ([**]%) of all Net Sales of the Product Components within the scope of
the Field in the Territory; however, where a Licensor patent application has
received a Final Patent Refusal, all such royalty payments from sales in such
country shall be reduced by one-half (the “50% Royalty”).  Notwithstanding the
foregoing, if a Product has market exclusivity or similar commercial protection
granted by a regulatory authority in a Territory in which there is a Final
Patent Refusal, then the 50% Royalty shall not be applicable until the market
exclusivity period has expired. Regardless of the amount of Net Sales for such
year, Licensee shall pay a minimum annual royalty to Licensor for Licensee’s
sales of Products in the United States for each Contract Year in the U.S. as set
forth below.


Contract Year
Minimum Annual Royalty
1
$[**]
2
$[**]
3
$[**]
4
$[**]
5 – 10
$[**]



Licensee shall pay a Minimum Annual Royalty to Licensor for Licensee’s sales of
Products in the other countries of the Territory for each Contract Year in such
country pursuant to Schedule E hereof.


With respect to each country of the Territory, Year 1 of the Minimum Annual
Royalty obligation for such country shall commence on the date of the first
Commercial Sale in such country and each of the nine (9) successive 12-month
periods shall represent Years 2-10 (each, a “Contract Year”).  For the avoidance
of doubt, Licensee shall not be required to pay any minimum royalties with
respect to any country of the Territory until such time as a the Product has
been commercialized in such country.


Such minimum annual royalty amounts shall not be construed as a limitation in
any way on the annual royalty payment due from Licensee to Licensor, it being
understood that the royalty in any Contract Year for Net Sales for any country
shall not exceed the higher of (a) the applicable royalty amount as described in
this Section 6.2 (i.e., [**]% and/or [**]% of Net Sales, as the case may be), or
(b) the minimum royalty for that Contract Year for such country.  If the royalty
actually due under this Agreement based on Net Sales is less than the applicable
annual minimum royalty, Licensee shall pay Licensor, no later than thirty (30)
days after the end of the preceding 12-month period, the applicable annual
minimum royalty amount to meet its obligations in this Section
 
       6.2(b)           If Licensee does not pay Licensor the minimum annual
royalty amount in any Contract Year, then Licensor shall have the right to
terminate this License Agreement upon thirty (30) days prior written notice to
Licensee.  For purposes of clarity, Licensee's failure to pay quarterly
royalties based upon actual sales of the Products shall be considered a material
breach of this Agreement.
 
       6.3             With respect to the United States Licensee shall pay to
Licensor [**] percent ([**]%) of all Sublicense Consideration.  With respect to
any other country of the Territory Licensee shall pay to Licensor [**] percent
([**]%) of all Sublicense Consideration received for that country that is in
excess of the milestone license fee previously paid for that country set forth
in Schedule E hereof.
 
       6.4             Licensee shall keep accurate records of all sales of
Products, shall render written statements thereof to Licensor within thirty (30)
days after the end of each Contract Year quarter during the term of this
Agreement, and shall pay to Licensor with each such statement the amount of all
royalties earned during the corresponding Contract Year quarter.  For purposes
of clarity, Licensee shall make quarterly royalty payments based upon actual Net
Sales of the Products in such quarter.  The written statements will provide
details of Net Sales by Products and by package, including reasonable detail as
to the computation of the Net Sales during such quarter.  The written statements
shall be mailed (via certified mail, return receipt requested) to Licensor at
the addresses indicated above.  Licensee shall impose the same reporting
requirements upon its Sublicensees, except that the information shall be
determined within twenty (20) days from the end of each Contract Year quarter so
that Licensee may pay the royalties earned on sales by Sublicensees
simultaneously with Licensee’s royalties.  Payment of royalties and license fees
shall be made by wire transfer, in U.S. Dollars, in accordance with wire
transfer instructions provided to Licensee, or in such other manner as the
parties may agree in writing.
 
** Echo Therapeutics, Inc. has requested confidential treatment of this
competitive and financial information, the disclosure of which could result in
competitive harm.
 
 
-8-

--------------------------------------------------------------------------------

 

       6.5           Upon expiration of all of the Patents, or if all of the
Patents shall be determined by the final, non-appealable order of a court or
courts of competent jurisdiction to be invalid (either, a “Patent Default”),
notwithstanding the term in Section 8.1, Licensee shall continue to have all
rights under this Agreement, but shall only have the obligation to pay Licensor
the 50% Royalty on sales of Product Components made after the date of expiration
or invalidity covered only by the Patents expired or invalidated.
 
       6.6           Once per calendar year during the term of this Agreement,
Licensor shall have the right to have Licensee's books and records audited by an
accountant of Licensor's choosing to ascertain the accuracy of Licensee's
reports.  Such audits shall be scheduled within thirty (30) days following
delivery of notice by Licensor to Licensee and shall be performed during
Licensee's normal business hours and shall be conducted in a manner that does
not interfere unreasonably with Licensee's business.  In the event that any
audit determines that the reported Net Sales was less than ninety-five percent
(95%) of actual Net Sales for the period in question, Licensee agrees to pay the
additional royalties, plus a late fee equal to 1½% per month of the amount of
all royalty payments that were not accurately and timely made, and the actual
cost of such audit.  If any audit determines that the reported Net Sales was not
less than ninety-five percent (95%) of actual Net Sales for the period in
question, Licensee agrees to pay the additional royalties (if any), plus a late
fee equal to 1½% per month of the amount of all royalty payments that were not
accurately and timely made (if any); however, the actual cost of such audit
shall be paid by Licensor.


7.           Product Development and Regulatory Approval; Commercialization.
 
       7.1           Licensee shall be responsible for all Product development
fees and costs, and for all FDA and regulatory filings, in the
Territory.  Licensee shall obtain all required authorizations from all
governmental bodies and regulatory agencies relating to Licensee’s marketing,
sale and distribution of the Products within the scope of the Field in the
Territory.  Licensee and Licensee’s Sublicensees shall be solely responsible for
obtaining and securing all such required authorizations, and Licensee shall have
the final decision-making authority with respect to all aspects of the required
authorizations of the Products.
 
       7.2           Licensee shall be responsible for commercializing the
Products within the scope of the Field in the Territory.  Decisions regarding
matters such as advertising and promotion shall be the sole responsibility of
Licensee, provided however that Licensee’s commercialization activities shall be
consistent and in compliance with governmental authorizations for the Products
and with the terms of this Agreement.
 
       7.3           Licensee shall set prices for Products in the Territory and
shall obtain all governmental pricing approvals as may be required.  Licensee
shall also be responsible for distribution of the Products within the scope of
the Field in the Territory.
 
       7.4           Licensee will prepare or have prepared all Promotional
Materials. Any placement, use or distribution of Promotional Materials which
contains any Trademark or any reference to Licensor shall be subject to
Licensor’s prior written approval, which approval shall not be unreasonably
withheld or delayed. Licensee shall submit to Licensor for approval drafts of
all Promotional Materials, prior to use. Licensor shall promptly evaluate
Promotional Materials submitted to it by Licensee and shall use reasonable
efforts to approve or disapprove such Promotional Materials in writing within
ten (10) business days after receipt. Any submission which is not revised or
disapproved in writing by Licensor within a fifteen (15) business day period
shall be deemed approved. Printing of Promotional Materials in advance of
receiving Licensor’s written approval is done at Licensee’s own risk. Licensee
shall have no such obligation with respect to any of Licensee’s Mark(s).
Licensee shall provide to Licensor two (2) samples of all printed Promotional
Materials.
 
       7.5           Licensor shall be responsible for all product development
as such development relates to the Device, the abrasive tip, and the reference
electrode ring.  As set forth in Section 7.1 above, Licensee shall be
responsible for all Product development fees and costs.

 
-9-

--------------------------------------------------------------------------------

 



8.           Term and Termination.
 
       8.1          This Agreement and the rights and licenses granted hereunder
shall commence on the Effective Date and, unless earlier terminated pursuant to
this Agreement, shall extend on a country-by-country basis until the later of
(i) the tenth anniversary of the first Commercial Sale within the scope of the
Field in such country or (ii) expiration of the last to expire of the Patents in
such country. Notwithstanding the foregoing, upon the expiration of the term,
Licensee shall have a paid-up license and shall continue to have all rights
under this Agreement, but shall have no obligation to pay Licensor any further
royalties on sales of the Products.
 
       8.2           Upon any material breach or default under this Agreement,
the non-breaching party may terminate this Agreement by providing thirty (30)
days’ written notice to the breaching party.  Said termination shall become
effective at the end of such thirty (30) day period unless, during such period,
the breaching party cures such defect or default.
 
       8.3           Any party may immediately terminate this Agreement if a
party is adjudicated a bankrupt or becomes insolvent, or enters into a
composition with creditors, or if a receiver is appointed for it.
 
       8.4           Upon termination of this Agreement for any reason, (a)
Licensee shall fully account for, and pay to, Licensor all royalties within
sixty (60) days of such termination; (b) Licensee shall immediately transfer to
Licensor (i) copies of all information, reports, submissions and data relating
to the Products and generated during the term of this Agreement, and (ii) all
rights which Licensee may have gained under this Agreement; and (c) all rights
and licenses granted to Licensee pursuant to this Agreement shall immediately
terminate.  Upon termination of this Agreement for any reason, nothing herein
shall be construed to release either party of any obligation which accrued prior
to the effective date of such termination.
 
       8.5           Notwithstanding Section 8.4, upon termination of this
Agreement for any reason, Licensee and its Sublicensees, Affiliates,
distributors, agents and wholesalers shall, without restriction, and in their
sole discretion, have the right to market and sell Products remaining in their
inventory for a total of one hundred eighty (180) days after receipt of notice
of termination.  Any and all royalty payments due Licensor shall be made
pursuant to Section 6.


9.           Patent Enforcement.
 
       9.1           Infringement of Patents by Third Party.  Licensor, at its
own expense, shall have the first option to police the Patents for use in the
Field in the Territory against infringement by other parties within the
Territory, but Licensor shall, when practicable, notify Licensee in writing
twenty (20) days before filing any suit.  This right to police includes the
right to institute and prosecute an action or proceeding to abate such
infringement and to resolve such matter by settlement or otherwise at Licensor’s
expense and through counsel of its selection.  Licensor has full authority to
settle on such terms as Licensor determines, except that Licensor shall not
reach any settlement whereby it provides a license for future activities to a
third party under the Patents for use in the Field in the Territory without the
consent of Licensee, which consent Licensee can withhold for any
reason.  Licensee shall provide reasonable assistance to Licensor with respect
to such actions, but only if Licensor reimburses Licensee for out-of-pocket
expenses incurred in connection with any such assistance rendered at Licensor’s
request or reasonably required by Licensee and if Licensor notifies Licensee,
when practicable, in writing twenty (20) days before filing any suit.  Licensee
retains the right to participate, with counsel of its own choosing and at its
own expense, in any action under this Section 9.1.
 
       If Licensor exercises its option to police the Patents pursuant to this
Section 9.1, Licensor shall retain one hundred percent (100%) of any recovery or
settlement received after reimbursement of Licensee’s out-of-pocket expenses
incurred under this Section 9.1.

 
-10-

--------------------------------------------------------------------------------

 
 
       If Licensor does not exercise its option to police the Patents under this
Section 9.1, Licensee shall have the option, but not the obligation, to so
police the Patents for use in the Field within the Territory, and Licensee may
withhold up to fifty percent (50%) of the payments otherwise thereafter due
during the course of any such litigation to Licensor under this Agreement under
the following terms.  Licensee may apply the amounts withheld to pay Licensee’s
out-of-pocket litigation expenses, including reasonable attorneys’ fees.  If
Licensee recovers damages in the patent litigation, the award shall be applied
first to satisfy Licensee’s unreimbursed expenses and legal fees for the
litigation, next to reimburse Licensor for any payments under this Agreement
which are past due or were withheld pursuant to this Section 9.1, and then to
reimburse Licensor for any other unreimbursed expenses and legal fees for the
litigation.  The remaining balance shall be divided equally between Licensor and
Licensee.
 
       Notwithstanding the foregoing, Licensor and Licensee each has the right
to institute and prosecute a separate additional action or proceeding against a
third party if Licensor or Licensee determines that it has suffered damages as a
result of the alleged infringement.
 
       9.2 Infringement of Third Party Rights.  If Licensor and/or its
Affiliates, or Licensee, its Affiliates, Sublicensees, distributors or other
customers are sued or threatened with suit by a third party alleging
infringement of patents or other intellectual property rights that are alleged
to cover the manufacture, use, sale, importation, exportation or distribution of
one or more Products, the sued or threatened party shall promptly notify the
other in writing and provide a copy of the lawsuit or claim.  Licensor and
Licensee shall each be permitted at all times to defend itself, through counsel
of its own choice.
 
       If a Defense Action arises, Licensor shall in each instance have the
first option to control the defense in any such claim or suit.  Within ten (10)
calendar days of learning of the claim or suit, Licensor shall provide notice to
Licensee of whether or not it will control the defense of such claim or
suit.  If Licensor exercises its option to control the Defense Action, Licensee
shall fully cooperate with Licensor in the defense of any such suit.  Licensor
shall keep Licensee timely informed of material developments in the defense of
such claim or suit.  If Licensor does not exercise its option to control the
Defense Action, Licensee shall control the Defense Action, and Licensor shall
fully cooperate with Licensee in the defense of any such suit.  Licensee shall
keep Licensor timely informed of material developments in the defense of such
claim or suit.  The Total Claim Amount expended by each of Licensor and Licensee
shall be shared equally (subject to the below limitation on quarterly royalty
payments) by Licensor and Licensee.  Licensee shall deduct royalty payments
otherwise due to Licensor under this Agreement to account for Licensor’s share
in the Total Claim Amount.  Notwithstanding the foregoing, if amounts are paid
in response to a Defense Action, (i) Licensor shall at no time be paid royalty
amounts less than 6% of Net Sales, regardless of the amounts paid in
satisfaction of the Total Claim Amount, and (ii) Licensee's sole means of
collecting Licensor's share of the Total Claim Amount shall be through the
reduction of royalties otherwise due to Licensor from Licensee.
 
       The terms of this Section 9.2 shall not apply to or affect Licensor’s or
Licensee’s indemnity obligations per Section 10.
 
       9.3           In the event any party learns of facts that might
reasonably result in a lawsuit involving the Patents, the Trademarks, the
Products and/or this Agreement, or in the event any party is sued for matters
involving the Patents, the Trademarks, the Products and/or this Agreement, such
party shall promptly notify all other parties to this Agreement.

 
-11-

--------------------------------------------------------------------------------

 


10.           Indemnity.  Licensee shall defend, indemnify and hold Licensor
(and its directors, officers, medical and professional staff, employees and
agents) and their respective successors, heirs and assigns harmless from and
against all costs, liabilities, damages, expenses, and losses (including
reasonable attorney fees and costs) incurred through claims, suits, actions,
demands, or judgments of third parties against Licensor based on, or arising out
of, (a) Licensee’s breach of any representation, warranty, covenant or
obligation in this Agreement, (b) the clinical development, regulatory
development, marketing, manufacture, use, sale and/or export of the Device or
the Products by Licensee, (c) the clinical development, regulatory development,
marketing, use, sale and/or export of any Device or the Products by Licensee, or
(d) the exercise of the licenses granted under this Agreement.  Licensor shall
defend, indemnify and hold Licensee and its directors, officers, medical and
professional staff, employees and agents and their respective successors, heirs
and assigns harmless against all costs, liabilities, damages, expenses, and
losses (including reasonable attorney fees and costs) incurred through claims,
suits, actions, demands, or judgments of third parties against Licensee based
on, or arising out of, (a) Licensor’s breach of any representation, warranty,
covenant or obligation in this Agreement, or (b) the development (excluding
clinical and regulatory development), use, and/or manufacture of any Device or
any Product Component manufactured by Licensor.  Nothing herein is intended to
relieve any party from liability for its own act, omission or negligence.  No
party shall have any liability to another party for consequential damages of the
other party.  Notwithstanding the above, the indemnity obligations provided here
extend to the parties only and no right shall be established or inferred to
benefit any third person.


11.           Insurance.  Licensee shall, throughout the term of this Agreement,
obtain and maintain at its own cost and expense from a qualified insurance
company licensed to do business in the Territory product liability insurance in
such amounts as is customary in the industry, but in no event less than
$2,000,000.  Such product liability insurance shall name Licensor as an
additional named insured.  Within thirty (30) days of receiving written request,
Licensee agrees to furnish Licensor with a certificate of insurance evidencing
such coverage, and in no event shall Licensee manufacture, distribute, or sell
the Products prior to obtaining such insurance.  Licensor shall, throughout the
term of this Agreement, obtain and maintain at its own cost and expense from a
qualified insurance company licensed to do business in the Territory standard
comprehensive general liability insurance.  Within thirty (30) days of receiving
written request, Licensor agrees to furnish Licensee with a certificate of
insurance evidencing such coverage.  Notwithstanding the foregoing, Licensor’s
obligation to maintain such insurance shall extend for five (5) years beyond the
date that Licensor entirely ceases distributing and selling products.  Licensor
shall provide notice to Licensee if and when Licensor intends on terminating any
such insurance policy.


12.           Notices.  Any notice required by this Agreement must be in writing
and sent to an executive officer at the appropriate party’s address first
written above (or to another address designated by the party to receive such
notice) by registered mail or by an internationally-recognized courier service,
in either case with a signature proof of receipt.


13.           Assignment.  The parties shall not have the right to assign this
Agreement, or any rights or obligations granted hereunder without the prior
written consent of the other party (such consent not to be unreasonably
withheld).  An assignment shall not release the assignor or affect the rights of
the non-assigning party against the assignor.  Notwithstanding the foregoing,
provided the assigning party remains liable for all its obligations under this
Agreement, Licensee and Licensor may assign any of their respective rights
and/or delegate any of its duties to their respective Affiliates. 
Notwithstanding the foregoing, any party may transfer its rights and delegate
its duties under this Agreement in connection with its merger, acquisition or
consolidation with another person or firm, provided that such person or firm
shall first have agreed with Licensor and Licensee in writing to perform the
transferring party’s obligations and duties hereunder.


14.           Bankruptcy.  All rights and licenses granted under or pursuant to
this Agreement by Licensor to Licensee are, and shall otherwise be deemed to be,
for purposes of Section 365(n) of the Bankruptcy Code, licenses of rights to
"intellectual property" as defined under Section 101(52) of the Bankruptcy Code.
The parties agree that Licensee, as a licensee of such rights under this
Agreement, shall retain and may fully exercise all of its rights and elections
under the Bankruptcy Code. The parties further agree that in the event of the
commencement of a bankruptcy proceeding by or against Licensor under the
Bankruptcy Code, Licensee shall be entitled to a complete duplicate of, or
complete access to, as appropriate, any such intellectual property and all
embodiments of such intellectual property, and same, if not already in its
possession, shall be promptly delivered to Licensee (i) upon any such
commencement of a bankruptcy proceeding upon written request therefor by
Licensee unless Licensor elects to continue to perform all of its obligations
under this Agreement, or (ii) if not delivered under (i) above, upon the
rejection of this Agreement by or on behalf of Licensor upon written request
therefor by Licensee.


 
-12-

--------------------------------------------------------------------------------

 


        15.           Binding Effect.  This Agreement shall inure to the benefit
of and be binding upon the parties and their respective heirs, representatives,
successors and permitted assigns, but nothing contained in this paragraph shall
be deemed to grant a right to make assignments other than as is above provided.


16.           Governing Law; Jurisdiction.  Any and all disputes, controversies,
differences or claims arising from or related to this Agreement, or the
interpretation, making, performance, breach or termination thereof or
transactions conducted pursuant to the rights and duties granted by this
Agreement shall be governed by and interpreted in accordance with the laws of
the State of Delaware, excluding Delaware’s conflict of laws
principles.  Neither party shall commence any litigation against the other
arising out of this Agreement or the termination of this Agreement except in a
court located in the State of Delaware.  Each party consents to jurisdiction
over it by and exclusive venue in such a court.


17.           Complete Agreement.  This Agreement, including its attached
exhibits, contains the entire agreement between the parties regarding its
subject matter, and supersedes all previous agreements and negotiations,
including, but not limited to the License Agreement entered into by the parties
as of the Effective Date.


18.           Amendment.  None of the terms of this Agreement shall be amended
or modified except in a writing signed by both parties.


19.           Counterparts.  This Agreement may be executed in counterparts, and
each counterpart shall be deemed an original hereof.


20.           Waiver.  No failure of a party to take any action or assert any
right hereunder shall be deemed to be a waiver of such right in the event the
continuance or repetition of the circumstances giving rise to such right.


21.           Cumulative Remedies.  All rights and remedies existing under this
Agreement are cumulative to, and not exclusive of, any right and remedies
otherwise available at law or in equity.


22.           Headings.  Article and section headings in this Agreement are
included for convenience of reference only, and shall not constitute a part of
this Agreement for any other purpose or be given any substantive effect.


23.           Independent Contractor Relationship.  Licensor and Licensee shall
act solely as independent contractors and nothing in this Agreement shall be
construed to create a partnership or joint venture, principal/agent,
employer/employee or other fiduciary relationship.  No party has the power or
authority to act for, bind or commit any other party in any way.  No party is
authorized to make any statement, claims, representation or warranties, or to
act on behalf of another party, except as specifically authorized in writing by
the other.


24.           Survival of Sections.  Sections 2.1-2.7 (inclusive), 3, 4.2, 6,
8.4, 8.5, 9, 10, 12, 13, 15, 16, 17, 18, 19, 21, 23 and 24 shall survive
termination or expiration (as the case may be) of this Agreement and shall
remain in full force and effect.  The provisions of this Agreement which do not
survive termination or expiration hereof (as the case may be) shall nonetheless
be controlling on, and shall be used in construing and interpreting the rights
and obligations of the parties hereto with regard to any dispute, controversy or
claim which may arise under, out of, in connection with, or relating to this
Agreement.


25.           Severability.  In the event that any one or more of the provisions
contained in this Agreement or in any other agreement or instrument referred to
herein, shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any other such agreement or instrument
and such invalid or unenforceable provision shall be construed by limiting it so
as to be valid and enforceable to the maximum extent compatible with, and
possible under, applicable law.


 
-13-

--------------------------------------------------------------------------------

 


26.           Use of Name. Licensor and Licensee shall consult with each other
before issuing any press release or otherwise making any public statements with
respect to this Agreement and the transactions contemplated hereby and shall not
issue any such press release or make any such public statement except as they
may mutually agree and except as required under Federal securities laws or other
laws applicable to Licensor and Licensee.  Neither party shall use the name of
the other party in any advertising, promotional or sales literature, or in any
other form of publicity without prior written consent obtained from the other
party in each case, which consent shall not be unreasonably withheld.


27.  Third Party Beneficiaries.  This Agreement confers no benefits, rights, or
remedies on any individual, entity, or other person who is not a party to this
Agreement.






[SIGNATURE PAGE FOLLOWS]

 
-14-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF the parties have caused this Agreement to be executed as of
the Effective Date.


ECHO THERAPEUTICS, INC.




/s/ Patrick T. Mooney
By:Patrick T. Mooney
Its: CEO




ECHO THERAPEUTICS, INC.




/s/ Kimberly Burke
By: Kimberly Burke
Its: General Counsel




FERNDALE PHARMA GROUP, INC.




/s/ Michael Burns
By: Michael Burns
Its: President


 
-15-

--------------------------------------------------------------------------------

 
 
SCHEDULE A
THE PATENTS


“Skin Permeation Device for Analyte Sensing or Transdermal Drug Delivery”


Patents Granted
Country
Patent No.
Date Issued
Expires
AT
E 499.967
9/26/11
4/25/2008
AU
2008245585
1/19/12
4/25/2028
BE
2,152,358
6/7/11
4/25/2028
DK
DK/EP2152358
6/27/11
4/25/2028
GR
GR 3075105
5/30/11
4/25/2028
HK
1,140,709
12/5/11
4/25/2028
HR
P20110396
8/4/11
4/25/2028
HU
2,152,358
8/17/11
4/25/2028
IE
2,152,358
6/24/11
4/25/2028
LT
2,152,358
9/26/11
4/25/2028
NO
NO/EP2152358
7/18/11
4/25/2028
NZ
580997
12/5/11
4/25/2028
RU
2435616
12/10/11
4/25/2028
SK
E 9561
9/5/11
4/25/2028
TR
TR201105270 T4
 
4/25/2028
EP
2152358
3/2/11
National patents in all designated countries:
Bulgaria, Switzerland and Liechtenstein, Cyprus, Czech Republic, Germany,
Estonia, Spain, Finland, France, United Kingdom, Iceland, Italy, Luxembourg,
Latvia, Monaco, Malta, Netherlands,  Poland, Portugal, Romania, Sweden and
Slovenia,



Applications Pending
 
Country
Serial No.
Date Filed
US
12/110,034
04/25/08
BR
PI 0810969-9
10/27/09
CA
2,685,423
12/14/09
CN
200880020556
4/25/08


 
-16-

--------------------------------------------------------------------------------

 

SCHEDULE B
THE PRODUCTS


The abrader described in US Patent Application No. 29/392,348 entitled “Abrasion
Device with Reference Ring and Abrasive Tip.”


Product Components:


-      an abrasive tip;
-      a reference electrode ring;
-      Benzalkonium Chloride for skin preparation; and
-      topical 4% lidocaine cream.


 
-17-

--------------------------------------------------------------------------------

 
 
SCHEDULE C
THE TRADEMARKS
 
Trademark
Country
Application No.
Prelude
United States
77/732,793


 
-18-

--------------------------------------------------------------------------------

 

SCHEDULE D
RETAINED TECHNOLOGIES


1.         Licensor’s proprietary wireless, needle-free, transdermal continuous
glucose monitoring system known as the Symphony® tCGM System.


2.         Licensor’s proprietary AzoneTS™ platform-based drug products, with
the exception of a combination of lidocaine and Azone TS™.

 
-19-

--------------------------------------------------------------------------------

 

SCHEDULE E
LICENSE FEES


Country of Territory
License Fee*
Year 1 Minimum
Annual Royalty**
     
Germany
$   [**]
$    [**]
France
$   [**]
$    [**]
United Kingdom
$    [**]
$    [**]
Italy
$    [**]
$    [**]
Spain
$    [**]
$    [**]
Netherlands
$    [**]
$    [**]
Belgium
$    [**]
$    [**]
Sweden
$    [**]
$    [**]
Switzerland
$    [**]
$    [**]
Austria
$    [**]
$    [**]
Canada
$    [**]
$    [**]
Mexico
$    [**]
$    [**]
Brazil
$    [**]
$    [**]
Argentina
$    [**]
$    [**]
Chile
$    [**]
$    [**]
Australia
$    [**]
$    [**]

 
With respect to each Country of Territory in the above table, the Minimum Annual
Royalty set forth in the above table shall increase in successive years as
follows:
 
Year 2 = Year 1 Minimum Annual Royalty x [**]
Year 3 = Year 1 Minimum Annual Royalty x [**]
Year 4 = Year 1 Minimum Annual Royalty x [**]
Years 5-10 = Year 1 Minimum Royalty x [**]
 
** Echo Therapeutics, Inc. has requested confidential treatment of this
competitive and financial information, the disclosure of which could result in
competitive harm.
 